Exhibit 10.2

 

Name

 

Position

 

Execution Date

A. Brian Davis

 

Senior Vice President and Chief Financial Officer

 

April 30, 2007

Valerie M. Mulligan

 

Senior Vice President, Quality and Regulatory Affairs

 

April 30, 2007

Bruce A. Wallin, M.D.

 

Senior Vice President, Clinical Development and Chief Medical Officer

 

April 30, 2007

Shawn A. DeFrees, Ph.D.

 

Senior Vice President, Research and Technical Development

 

March 14, 2008

 

CHANGE OF CONTROL AGREEMENT

 

THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), is dated as of
                        , by and between NEOSE TECHNOLOGIES, INC. (the
“Company”) and                          (the “Employee”).

 

Background

 

The Employee, a senior executive of the Company, and the Company are parties to
a Change of Control Agreement dated                            (“Original
Agreement”), pursuant to which the Company and the Employee established certain
protections for the Employee in the event of his or her termination of
employment.  The parties desire to replace the Original Agreement with this
Agreement.

 

Terms

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:

 


1.              DEFINITIONS.  AS USED HEREIN:


 


1.1.  “BASE SALARY” MEANS, AS OF ANY GIVEN DATE, THE ANNUAL BASE RATE OF SALARY
PAYABLE TO THE EMPLOYEE BY THE COMPANY, AS THEN IN EFFECT; PROVIDED, HOWEVER,
THAT IN THE CASE OF A RESIGNATION BY THE EMPLOYEE FOR THE GOOD REASON DESCRIBED
IN SECTION 1.8.4, “BASE SALARY” WILL MEAN THE ANNUAL BASE RATE OF SALARY PAYABLE
TO THE EMPLOYEE BY THE COMPANY, AS IN EFFECT IMMEDIATELY PRIOR TO THE REDUCTION
GIVING RISE TO THE GOOD REASON.


 


1.2.  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


1.3.  “BUSINESS” MEANS RESEARCH, DEVELOPMENT, MANUFACTURE, SUPPLY, MARKETING,
LICENSING, USE AND SALE OF BIOLOGIC, PHARMACEUTICAL AND THERAPEUTIC MATERIALS
AND PRODUCTS AND RELATED PROCESS TECHNOLOGY DIRECTED TO (A) THE ENZYMATIC
SYNTHESIS OF COMPLEX CARBOHYDRATES FOR USE IN FOOD, COSMETIC, THERAPEUTIC,
CONSUMER AND INDUSTRIAL APPLICATIONS, (B) ENZYMATIC SYNTHESIS OR MODIFICATION OF
THE CARBOHYDRATE PORTION OF PROTEINS OR LIPIDS, OR MODIFICATION OF PROTEINS OR
LIPIDS THROUGH THE ATTACHMENT OF CARBOHYDRATES,  (C) CARBOHYDRATE-BASED
THERAPEUTICS, AND (D) THE DEVELOPMENT OF PROTEIN THERAPEUTICS USING SIALYLATION,
FUCOSYLATION, GLYCOSYLATION, GLYCOPEGYLATION™, OR GLYCOCONJUGATION™.


 


1.4.  “CAUSE” MEANS FRAUD, EMBEZZLEMENT, OR ANY OTHER SERIOUS CRIMINAL CONDUCT
THAT ADVERSELY AFFECTS THE COMPANY COMMITTED INTENTIONALLY BY THE EMPLOYEE IN
CONNECTION WITH

 

--------------------------------------------------------------------------------


 


HIS OR HER EMPLOYMENT OR THE PERFORMANCE OF HIS OR HER DUTIES AS AN OFFICER OR
DIRECTOR OF THE COMPANY OR THE EMPLOYEE’S CONVICTION OF, OR PLEA OF GUILTY OR
NOLO CONTENDERE TO, ANY FELONY.


 


1.5.  “CHANGE IN CONTROL” MEANS A CHANGE IN OWNERSHIP OR CONTROL OF THE COMPANY
EFFECTED THROUGH:


 


1.5.1.                  THE DIRECT OR INDIRECT ACQUISITION BY ANY PERSON OR
RELATED GROUP OF PERSONS (OTHER THAN THE COMPANY OR A PERSON THAT DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
COMPANY) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OF SECURITIES POSSESSING MORE THAN
50% OF THE TOTAL COMBINED VOTING POWER OF THE COMPANY’S OUTSTANDING SECURITIES;


 


1.5.2.                  A CHANGE IN THE COMPOSITION OF THE BOARD OVER A PERIOD
OF 36 MONTHS OR LESS SUCH THAT A MAJORITY OF THE BOARD MEMBERS CEASES, BY REASON
OF ONE OR MORE CONTESTED ELECTIONS FOR BOARD MEMBERSHIP, TO BE COMPRISED OF
INDIVIDUALS WHO EITHER (A) HAVE BEEN BOARD MEMBERS CONTINUOUSLY SINCE THE
BEGINNING OF SUCH PERIOD, OR (B) HAVE BEEN ELECTED OR NOMINATED FOR ELECTION AS
BOARD MEMBERS DURING SUCH PERIOD BY AT LEAST A MAJORITY OF THE BOARD MEMBERS
DESCRIBED IN CLAUSE (A) WHO WERE STILL IN OFFICE AT THE TIME SUCH ELECTION OR
NOMINATION WAS APPROVED BY THE BOARD;


 


1.5.3.                  THE CONSUMMATION OF ANY CONSOLIDATION, SHARE EXCHANGE OR
MERGER OF THE COMPANY (A) IN WHICH THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY
PRIOR TO SUCH TRANSACTION DO NOT OWN AT LEAST A MAJORITY OF THE VOTING POWER OF
THE ENTITY WHICH SURVIVES/RESULTS FROM THAT TRANSACTION, OR (B) IN WHICH A
SHAREHOLDER OF THE COMPANY WHO DOES NOT OWN A MAJORITY OF THE VOTING STOCK OF
THE COMPANY IMMEDIATELY PRIOR TO SUCH TRANSACTION, OWNS A MAJORITY OF THE
COMPANY’S VOTING STOCK IMMEDIATELY AFTER SUCH TRANSACTION; OR


 


1.5.4.                  THE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR ANY
SALE, LEASE, EXCHANGE OR OTHER TRANSFER (IN ONE TRANSACTION OR A SERIES OF
RELATED TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL THE ASSETS OF THE COMPANY,
INCLUDING STOCK HELD IN SUBSIDIARY CORPORATIONS OR INTERESTS HELD IN SUBSIDIARY
VENTURES.


 


1.6.  “CODE” MEANS INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


1.7.  “DISABILITY” MEANS THE EMPLOYEE’S INABILITY, BY REASON OF ANY PHYSICAL OR
MENTAL IMPAIRMENT, TO SUBSTANTIALLY PERFORM HIS OR HER REGULAR DUTIES AS
CONTEMPLATED BY THIS AGREEMENT, AS DETERMINED BY THE BOARD IN ITS SOLE
DISCRETION (AFTER AFFORDING THE EMPLOYEE THE OPPORTUNITY TO PRESENT HIS OR HER
CASE), WHICH INABILITY IS REASONABLY CONTEMPLATED TO CONTINUE FOR AT LEAST ONE
YEAR FROM ITS COMMENCEMENT AND AT LEAST 90 DAYS FROM THE DATE OF SUCH
DETERMINATION.


 


1.8.  “GOOD REASON” MEANS, WITHOUT THE EMPLOYEE’S PRIOR WRITTEN CONSENT, ANY OF
THE FOLLOWING:


 


1.8.1.                  AN ADVERSE CHANGE IN THE EMPLOYEE’S TITLE;

 

2

--------------------------------------------------------------------------------


 


1.8.2.                  A REDUCTION IN THE EMPLOYEE’S AUTHORITY, DUTIES OR
RESPONSIBILITIES, OR THE ASSIGNMENT TO THE EMPLOYEE OF DUTIES THAT ARE
INCONSISTENT, IN A MATERIAL RESPECT, WITH EMPLOYEE’S POSITION;


 


1.8.3.                  THE RELOCATION OF THE COMPANY’S HEADQUARTERS MORE THAN
15 MILES FROM HORSHAM, PENNSYLVANIA, UNLESS SUCH MOVE REDUCES THE EMPLOYEE’S
COMMUTING TIME;


 


1.8.4.                  A REDUCTION IN THE EMPLOYEE’S BASE SALARY OR IN THE
AMOUNT, EXPRESSED AS A PERCENTAGE OF BASE SALARY, OF THE EMPLOYEE’S TARGET
BONUS;


 


1.8.5.                  THE COMPANY’S FAILURE TO PAY OR MAKE AVAILABLE ANY
MATERIAL PAYMENT OR BENEFIT DUE UNDER THIS AGREEMENT OR ANY OTHER MATERIAL
BREACH BY THE COMPANY OF THIS AGREEMENT.


 

However, the foregoing events or conditions will constitute Good Reason only if
the Employee provides the Company with written objection to the event or
condition within 60 days following the occurrence thereof, the Company does not
reverse or otherwise cure the event or condition within 30 days of receiving
that written objection and the Employee resigns his or her employment within 90
days following the expiration of that cure period.

 


1.9.  “INTELLECTUAL PROPERTY” MEANS (A) ALL INVENTIONS (WHETHER PATENTABLE OR
UNPATENTABLE AND WHETHER OR NOT REDUCED TO PRACTICE), ALL IMPROVEMENTS THERETO,
AND ALL PATENTS AND PATENT APPLICATIONS CLAIMING SUCH INVENTIONS, (B) ALL
TRADEMARKS, SERVICE MARKS, TRADE DRESS, LOGOS, TRADE NAMES, FICTITIOUS NAMES,
BRAND NAMES, BRAND MARKS AND CORPORATE NAMES, TOGETHER WITH ALL TRANSLATIONS,
ADAPTATIONS, DERIVATIONS, AND COMBINATIONS THEREOF AND INCLUDING ALL GOODWILL
ASSOCIATED THEREWITH, AND ALL APPLICATIONS, REGISTRATIONS, AND RENEWALS IN
CONNECTION THEREWITH, (C) ALL COPYRIGHTABLE WORKS, ALL COPYRIGHTS, AND ALL
APPLICATIONS, REGISTRATIONS, AND RENEWALS IN CONNECTION THEREWITH, (D) ALL MASK
WORKS AND ALL APPLICATIONS, REGISTRATIONS, AND RENEWALS IN CONNECTION THEREWITH,
(E) ALL TRADE SECRETS (INCLUDING RESEARCH AND DEVELOPMENT, KNOW-HOW, FORMULAS,
COMPOSITIONS, MANUFACTURING AND PRODUCTION PROCESSES AND TECHNIQUES,
METHODOLOGIES, TECHNICAL DATA, DESIGNS, DRAWINGS AND SPECIFICATIONS), (F) ALL
COMPUTER SOFTWARE (INCLUDING DATA, SOURCE AND OBJECT CODES AND RELATED
DOCUMENTATION), (G) ALL OTHER PROPRIETARY RIGHTS, (H) ALL COPIES AND TANGIBLE
EMBODIMENTS THEREOF (IN WHATEVER FORM OR MEDIUM), OR SIMILAR INTANGIBLE PERSONAL
PROPERTY WHICH HAVE BEEN OR ARE DEVELOPED OR CREATED IN WHOLE OR IN PART BY THE
EMPLOYEE (I) AT ANY TIME AND AT ANY PLACE WHILE THE EMPLOYEE IS EMPLOYED BY
COMPANY AND WHICH, IN THE CASE OF ANY OR ALL OF THE FOREGOING, ARE RELATED TO
AND USED IN CONNECTION WITH THE BUSINESS OF THE COMPANY, OR (II) AS A RESULT OF
TASKS ASSIGNED TO THE EMPLOYEE BY THE COMPANY.


 


1.10.  “PROPRIETARY INFORMATION” MEANS ANY AND ALL INFORMATION OF THE COMPANY OR
OF ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY.   SUCH PROPRIETARY INFORMATION
SHALL INCLUDE, BUT SHALL NOT BE LIMITED TO, THE FOLLOWING ITEMS AND INFORMATION
RELATING TO THE FOLLOWING ITEMS: (A) ALL INTELLECTUAL PROPERTY AND PROPRIETARY
RIGHTS OF THE COMPANY (INCLUDING WITHOUT LIMITATION INTELLECTUAL PROPERTY),
(B) COMPUTER CODES OR INSTRUCTIONS (INCLUDING SOURCE AND OBJECT CODE LISTINGS,
PROGRAM LOGIC ALGORITHMS, SUBROUTINES, MODULES OR OTHER SUBPARTS OF COMPUTER
PROGRAMS AND RELATED DOCUMENTATION, INCLUDING PROGRAM NOTATION), COMPUTER
PROCESSING SYSTEMS AND TECHNIQUES, ALL COMPUTER INPUTS AND OUTPUTS (REGARDLESS
OF THE MEDIA ON WHICH STORED OR LOCATED), HARDWARE AND SOFTWARE CONFIGURATIONS,
DESIGNS, ARCHITECTURE AND INTERFACES, (C) BUSINESS RESEARCH,

 

3

--------------------------------------------------------------------------------


 


STUDIES, PROCEDURES AND COSTS, (D) FINANCIAL DATA, (E) DISTRIBUTION METHODS,
(F) MARKETING DATA, METHODS, PLANS AND EFFORTS, (G) THE IDENTITIES OF ACTUAL AND
PROSPECTIVE CUSTOMERS, CONTRACTORS AND SUPPLIERS, (H) THE TERMS OF CONTRACTS AND
AGREEMENTS WITH CUSTOMERS, CONTRACTORS AND SUPPLIERS, (I) THE NEEDS AND
REQUIREMENTS OF, AND THE COMPANY’S COURSE OF DEALING WITH, ACTUAL OR PROSPECTIVE
CUSTOMERS, CONTRACTORS AND SUPPLIERS, (J) PERSONNEL INFORMATION, (K) CUSTOMER
AND VENDOR CREDIT INFORMATION, AND (L) ANY INFORMATION RECEIVED FROM THIRD
PARTIES SUBJECT TO OBLIGATIONS OF NON-DISCLOSURE OR NON-USE.  FAILURE BY THE
COMPANY TO MARK ANY OF THE PROPRIETARY INFORMATION AS CONFIDENTIAL OR
PROPRIETARY SHALL NOT AFFECT ITS STATUS AS PROPRIETARY INFORMATION UNDER THE
TERMS OF THIS AGREEMENT.


 


1.11.  “PRO RATA BONUS” MEANS, WITH RESPECT TO EACH CALENDAR YEAR, A PRO-RATA
BONUS FOR SUCH YEAR EQUAL TO THE AMOUNT OF EMPLOYEE’S TARGET BONUS FOR SUCH YEAR
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS DURING
THE YEAR THAT TRANSPIRED BEFORE THE DATE OF THE EMPLOYEE’S TERMINATION OF
EMPLOYMENT AND THE DENOMINATOR OF WHICH IS 365.


 


1.12.  “RELEASE” MEANS A RELEASE SUBSTANTIALLY IDENTICAL TO THE ONE ATTACHED
HERETO AS EXHIBIT A.


 


1.13.  “RESTRICTED PERIOD” MEANS (I) IN THE CASE OF A CESSATION OF EMPLOYMENT
DESCRIBED IN SECTION 3, THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING
EIGHTEEN MONTHS AFTER SUCH CESSATION, AND (II) IN THE CASE OF ANY OTHER
CESSATION OF EMPLOYMENT, THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING ON
THE FIRST ANNIVERSARY OF SUCH CESSATION.


 


1.14.  “RESTRICTIVE COVENANTS” MEANS THE COVENANTS SET FORTH IN SECTIONS 6.1,
6.2 AND 6.3 OF THIS AGREEMENT.


 


1.15.  “TARGET BONUS” MEANS, WITH RESPECT TO ANY YEAR, THE TARGET AMOUNT OF THE
ANNUAL BONUS PAYABLE TO THE EMPLOYEE WITH RESPECT TO THAT YEAR, WHETHER UNDER AN
EMPLOYMENT OR INCENTIVE AGREEMENT, UNDER ANY BONUS PLAN OR POLICY OF THE
COMPANY, OR OTHERWISE, AND WHETHER OR NOT ALL APPLICABLE PERFORMANCE GOALS HAVE
BEEN MET AND CONDITIONS TO THE PAYMENT OF SUCH BONUS HAVE BEEN SATISFIED.


 


2.              TERMINATION.


 


2.1.  IN GENERAL.  THE COMPANY MAY TERMINATE THE EMPLOYEE’S EMPLOYMENT AT ANY
TIME. THE EMPLOYEE MAY TERMINATE HIS OR HER EMPLOYMENT AT ANY TIME, PROVIDED
THAT BEFORE THE EMPLOYEE MAY VOLUNTARILY TERMINATE HIS OR HER EMPLOYMENT WITH
THE COMPANY, HE OR SHE MUST PROVIDE 30 DAYS PRIOR WRITTEN NOTICE (OR SUCH
SHORTER NOTICE AS IS ACCEPTABLE TO THE COMPANY) TO THE COMPANY.  UPON ANY
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON:
(A) THE EMPLOYEE (UNLESS OTHERWISE REQUESTED BY THE BOARD) CONCURRENTLY WILL
RESIGN ANY OFFICER OR DIRECTOR POSITIONS HE OR SHE HOLDS WITH THE COMPANY, ITS
SUBSIDIARIES OR AFFILIATES, AND (B) THE COMPANY WILL PAY TO THE EMPLOYEE ALL
ACCRUED BUT UNPAID COMPENSATION (INCLUDING WITHOUT LIMITATION SALARY AND BONUS)
THROUGH THE DATE OF TERMINATION, AND (C) EXCEPT AS EXPLICITLY PROVIDED IN
SECTIONS 2, 3 OR 4, OR OTHERWISE PURSUANT TO COBRA, ALL COMPENSATION AND
BENEFITS WILL CEASE AND THE COMPANY WILL HAVE NO FURTHER LIABILITY OR OBLIGATION
TO THE EMPLOYEE.  THE FOREGOING WILL NOT BE CONSTRUED TO LIMIT THE EMPLOYEE’S
RIGHT TO PAYMENT OR REIMBURSEMENT FOR CLAIMS INCURRED UNDER ANY INSURANCE
CONTRACT FUNDING AN

 

4

--------------------------------------------------------------------------------


 


EMPLOYEE BENEFIT PLAN, POLICY OR ARRANGEMENT OF THE COMPANY IN ACCORDANCE WITH
THE TERMS OF SUCH INSURANCE CONTRACT.


 


2.2.  TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  IF THE EMPLOYEE’S
EMPLOYMENT BY THE COMPANY CEASES DUE TO A TERMINATION BY THE COMPANY WITHOUT
CAUSE OR A RESIGNATION BY THE EMPLOYEE FOR GOOD REASON, THEN, IN ADDITION TO THE
PAYMENTS AND BENEFITS PROVIDED FOR IN SECTION 2.1 ABOVE AND SUBJECT TO SECTION 5
BELOW, THE COMPANY WILL:


 


2.2.1.                  PAY TO THE EMPLOYEE A LUMP SUM CASH PAYMENT EQUAL TO THE
PRO-RATA BONUS FOR THE CALENDAR YEAR IN WHICH THE TERMINATION OCCURS;


 


2.2.2.                  PAY TO THE EMPLOYEE A LUMP SUM CASH PAYMENT EQUAL TO THE
SUM OF  (I) EMPLOYEE’S BASE SALARY, AS IN EFFECT ON SUCH DATE, AND
(II) EMPLOYEE’S TARGET BONUS FOR THE CALENDAR YEAR IN WHICH THE TERMINATION
OCCURS;


 


2.2.3.                  CONTINUE TO PROVIDE MEDICAL BENEFITS TO THE EMPLOYEE
(AND, IF COVERED IMMEDIATELY PRIOR TO SUCH TERMINATION, HIS OR HER SPOUSE AND
DEPENDENTS) FOR A PERIOD OF ONE YEAR COMMENCING FROM THE DATE OF THE EMPLOYEE’S
TERMINATION OF EMPLOYMENT AT A MONTHLY COST TO THE EMPLOYEE EQUAL TO THE
EMPLOYEE’S MONTHLY CONTRIBUTION, IF ANY, TOWARD THE COST OF SUCH COVERAGE
IMMEDIATELY PRIOR TO SUCH TERMINATION; AND


 


2.2.4.                  ARRANGE FOR THE PROVISION TO THE EMPLOYEE OF REASONABLE
EXECUTIVE OUTPLACEMENT SERVICES BY A PROVIDER SELECTED BY THE MUTUAL AGREEMENT
OF THE COMPANY AND THE EMPLOYEE.


 


2.3.  TERMINATION DUE TO DEATH OR DISABILITY.  IF THE EMPLOYEE’S EMPLOYMENT BY
THE COMPANY CEASES DUE TO DEATH OR DISABILITY, THEN, IN ADDITION TO THE PAYMENTS
AND BENEFITS PROVIDED FOR IN SECTION 2.1 ABOVE AND SUBJECT TO SECTION 5 BELOW,
THE COMPANY WILL PAY TO EMPLOYEE THE PAYMENTS AND PROVIDE TO EMPLOYEE THE
BENEFITS DESCRIBED IN SECTIONS 2.2.1, 2.2.2, 2.2.3 AND 2.2.4, PROVIDED THAT THE
CASH PAYMENTS DESCRIBED IN SUCH SECTIONS WILL BE OFFSET BY THE ACTUARIAL PRESENT
VALUE OF THE BENEFITS PAID OR PAYABLE TO THE EMPLOYEE (OR HIS OR HER
REPRESENTATIVES, HEIRS, ESTATE OR BENEFICIARIES) PURSUANT TO ANY LIFE INSURANCE
OR DISABILITY PLANS, POLICIES OR ARRANGEMENTS OF THE COMPANY BY VIRTUE OF HIS OR
HER DEATH OR SUCH DISABILITY (INCLUDING, FOR THIS PURPOSE, ONLY THAT PORTION OF
SUCH LIFE INSURANCE OR DISABILITY BENEFITS FUNDED BY THE COMPANY OR BY PREMIUM
PAYMENTS MADE BY THE COMPANY).


 


2.4.    THE PAYMENTS AND BENEFITS DESCRIBED IN SECTIONS 2.2 AND 2.3 ARE IN LIEU
OF (AND NOT IN ADDITION TO) ANY OTHER SEVERANCE ARRANGEMENT MAINTAINED BY THE
COMPANY.


 


3.              CERTAIN TERMINATIONS FOLLOWING A CHANGE IN CONTROL.  IF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY CEASES WITHIN TWELVE MONTHS FOLLOWING A
CHANGE IN CONTROL AS A RESULT OF A TERMINATION BY THE COMPANY WITHOUT CAUSE OR A
RESIGNATION BY THE EMPLOYEE FOR GOOD REASON, THEN IN LIEU OF THE PAYMENTS AND
BENEFITS PROVIDED FOR IN SECTION 2.2,:


 


3.1.  THE COMPANY WILL PAY TO THE EMPLOYEE ON THE DATE OF TERMINATION A LUMP SUM
CASH PAYMENT EQUAL TO THE PRO-RATA BONUS FOR THE CALENDAR YEAR IN WHICH THE
TERMINATION OCCURS;

 

5

--------------------------------------------------------------------------------


 


3.2.  THE COMPANY WILL PAY TO THE EMPLOYEE ON THE DATE OF TERMINATION A LUMP SUM
CASH PAYMENT EQUAL TO THE SUM OF (I) EIGHTEEN MONTHS OF THE EMPLOYEE’S BASE
SALARY AS IN EFFECT ON SUCH DATE, AND (II) THE PRODUCT OF 1.5 TIMES THE
EMPLOYEE’S TARGET BONUS FOR THE CALENDAR YEAR IN WHICH THE TERMINATION OCCURS;


 


3.3.  THE COMPANY WILL CONTINUE TO PROVIDE MEDICAL BENEFITS TO THE EMPLOYEE
(AND, IF COVERED IMMEDIATELY PRIOR TO SUCH TERM, HIS OR HER SPOUSE AND
DEPENDENTS) FOR A PERIOD OF EIGHTEEN MONTHS COMMENCING FROM THE DATE OF THE
EMPLOYEE’S TERMINATION OF EMPLOYMENT AT A MONTHLY COST TO THE EMPLOYEE EQUAL TO
THE EMPLOYEE’S MONTHLY CONTRIBUTION, IF ANY, TOWARD THE COST OF SUCH COVERAGE
IMMEDIATELY PRIOR TO SUCH TERMINATION;


 


3.4.  THE COMPANY WILL ARRANGE FOR THE PROVISION TO THE EMPLOYEE OF REASONABLE
EXECUTIVE OUTPLACEMENT SERVICES BY A PROVIDER SELECTED BY THE MUTUAL AGREEMENT
OF THE COMPANY AND THE EMPLOYEE; AND


 


3.5.  ALL OUTSTANDING STOCK OPTIONS THEN HELD BY THE EMPLOYEE WILL THEN BECOME
FULLY VESTED AND IMMEDIATELY EXERCISABLE AND WILL REMAIN EXERCISABLE AND,
NOTWITHSTANDING ANY INCONSISTENT LANGUAGE IN ANY EQUITY INCENTIVE PLAN OR
AGREEMENT, WILL REMAIN EXERCISABLE FOR THE SHORTEST OF (A) THE 18 MONTH PERIOD
IMMEDIATELY FOLLOWING THE EMPLOYEE’S TERMINATION OF EMPLOYMENT, (B) THE PERIOD
REMAINING UNTIL THE SCHEDULED EXPIRATION OF THE OPTION (DETERMINED WITHOUT
REGARD TO THE EMPLOYEE’S TERMINATION OF EMPLOYMENT), OR (C) THE LONGEST PERIOD
THAT DOES NOT RESULT IN THE OPTION BECOMING SUBJECT TO AN ADDITIONAL TAX UNDER
SECTION 409A OF THE CODE.


 


4.              PARACHUTE PAYMENTS.


 


4.1.  GENERALLY.  ALL AMOUNTS PAYABLE TO THE EMPLOYEE UNDER THIS AGREEMENT WILL
BE MADE WITHOUT REGARD TO WHETHER THE DEDUCTIBILITY OF SUCH PAYMENTS (CONSIDERED
TOGETHER WITH ANY OTHER ENTITLEMENTS OR PAYMENTS OTHERWISE PAID OR DUE TO THE
EMPLOYEE) WOULD BE LIMITED OR PRECLUDED BY SECTION 280G OF THE CODE AND WITHOUT
REGARD TO WHETHER SUCH PAYMENTS WOULD SUBJECT THE EMPLOYEE TO THE EXCISE TAX
LEVIED ON CERTAIN “EXCESS PARACHUTE PAYMENTS” UNDER SECTION 4999 OF THE CODE
(THE “PARACHUTE EXCISE TAX”).


 


4.2.  GROSS-UP.  IF ALL OR ANY PORTION OF THE PAYMENTS OR OTHER BENEFITS
PROVIDED UNDER ANY SECTION OF THIS AGREEMENT, EITHER ALONE OR TOGETHER WITH ANY
OTHER PAYMENTS AND BENEFITS WHICH THE EMPLOYEE RECEIVES OR IS ENTITLED TO
RECEIVE FROM THE COMPANY OR ITS AFFILIATES (WHETHER PAID OR PAYABLE OR
DISTRIBUTED OR DISTRIBUTABLE) PURSUANT TO THE TERMS OF THIS AGREEMENT OR
OTHERWISE PURSUANT TO OR BY REASON OF ANY OTHER AGREEMENT, POLICY, PLAN, PROGRAM
OR ARRANGEMENT, INCLUDING WITHOUT LIMITATION ANY STOCK OPTION, STOCK
APPRECIATION RIGHT OR SIMILAR RIGHT, OR THE LAPSE OR TERMINATION OF ANY
RESTRICTION ON OR THE VESTING OR EXERCISABILITY OF ANY OF THE FOREGOING (THE
“PAYMENT”) WOULD RESULT IN THE IMPOSITION OF A PARACHUTE EXCISE TAX, THE
EMPLOYEE WILL BE ENTITLED TO AN ADDITIONAL PAYMENT (THE “GROSS-UP PAYMENT”) IN
AN AMOUNT SUCH THAT THE NET AMOUNT OF THE PAYMENT AND THE GROSS-UP PAYMENT
RETAINED BY THE EMPLOYEE AFTER THE CALCULATION AND DEDUCTION OF ALL EXCISE TAXES
(INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES) ON THE
PAYMENT AND ALL FEDERAL, STATE AND LOCAL INCOME TAX, EMPLOYMENT TAX AND EXCISE
TAX (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES) ON
THE GROSS-UP PAYMENT PROVIDED FOR IN THIS SECTION 4.2, AND TAKING INTO ACCOUNT
ANY LOST OR REDUCED TAX DEDUCTIONS ON ACCOUNT OF THE GROSS-UP PAYMENT, SHALL BE
EQUAL TO THE PAYMENT.

 

6

--------------------------------------------------------------------------------


 


4.3.  MEASUREMENTS AND ADJUSTMENTS.  THE DETERMINATION OF THE AMOUNT OF THE
PAYMENTS AND BENEFITS PAID AND PAYABLE TO THE EMPLOYEE, AND WHETHER AND TO WHAT
EXTENT PAYMENTS UNDER SECTION 4.2 ARE REQUIRED TO BE MADE, WILL BE MADE AT THE
COMPANY’S EXPENSE BY AN INDEPENDENT AUDITOR SELECTED BY MUTUAL AGREEMENT OF THE
COMPANY AND THE EMPLOYEE, WHICH AUDITOR SHALL PROVIDE THE EMPLOYEE AND THE
COMPANY WITH DETAILED SUPPORTING CALCULATIONS WITH RESPECT TO ITS DETERMINATION
WITHIN 15 BUSINESS DAYS AFTER THE RECEIPT OF NOTICE FROM THE EMPLOYEE OR THE
COMPANY THAT THE EMPLOYEE HAS RECEIVED OR WILL RECEIVE A PAYMENT THAT IS
POTENTIALLY SUBJECT TO THE PARACHUTE EXCISE TAX.  FOR THE PURPOSES OF
DETERMINING WHETHER ANY PAYMENTS WILL BE SUBJECT TO THE PARACHUTE EXCISE TAX AND
THE AMOUNT OF SUCH PARACHUTE EXCISE TAX, SUCH PAYMENTS WILL BE TREATED AS
“PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE CODE, AND ALL
“PARACHUTE PAYMENTS” IN EXCESS OF THE “BASE AMOUNT” (AS DEFINED UNDER
SECTION 280G(B)(3) OF THE CODE) SHALL BE TREATED AS SUBJECT TO THE PARACHUTE
EXCISE TAX, UNLESS AND EXCEPT TO THE EXTENT THAT, IN THE OPINION OF INDEPENDENT
ACCOUNTING EXPERTS REASONABLY SELECTED BY THE COMPANY, SUCH PAYMENTS (IN WHOLE
OR IN PART) EITHER DO NOT CONSTITUTE “PARACHUTE PAYMENTS” OR REPRESENT
REASONABLE COMPENSATION FOR SERVICES ACTUALLY RENDERED (WITHIN THE MEANING OF
SECTION 280G(B)(4) OF THE CODE) IN EXCESS OF THE “BASE AMOUNT,” OR SUCH
“PARACHUTE PAYMENTS” ARE OTHERWISE NOT SUBJECT TO SUCH PARACHUTE EXCISE TAX. 
FOR PURPOSES OF DETERMINING THE AMOUNT OF THE GROSS-UP PAYMENT, IF ANY, THE
EMPLOYEE SHALL BE DEEMED TO PAY FEDERAL INCOME TAXES AT THE HIGHEST APPLICABLE
MARGINAL RATE OF FEDERAL INCOME TAXATION FOR THE CALENDAR YEAR IN WHICH THE
GROSS-UP PAYMENT IS TO BE MADE AND TO PAY ANY APPLICABLE STATE AND LOCAL INCOME
TAXES AT THE HIGHEST APPLICABLE MARGINAL RATE OF TAXATION FOR THE CALENDAR YEAR
IN WHICH THE GROSS-UP PAYMENT IS TO BE MADE, NET OF THE MAXIMUM REDUCTION IN
FEDERAL INCOME TAXES WHICH COULD BE OBTAINED FROM THE DEDUCTION OF SUCH STATE OR
LOCAL TAXES IF PAID IN SUCH YEAR (DETERMINED WITHOUT REGARD TO LIMITATIONS ON
DEDUCTIONS BASED UPON THE AMOUNT OF THE EMPLOYEE’S ADJUSTED GROSS INCOME); AND
TO HAVE OTHERWISE ALLOWABLE DEDUCTIONS FOR FEDERAL, STATE AND LOCAL INCOME TAX
PURPOSES AT LEAST EQUAL TO THOSE DISALLOWED BECAUSE OF THE INCLUSION OF THE
GROSS-UP PAYMENT IN THE EMPLOYEE ADJUSTED GROSS INCOME.  ANY GROSS-UP PAYMENT
SHALL BE PAID BY THE COMPANY AT THE TIME THE EMPLOYEE IS ENTITLED TO RECEIVE THE
PAYMENT.  ANY DETERMINATION BY THE AUDITOR SHALL BE BINDING UPON THE COMPANY AND
THE EMPLOYEE.


 


4.4.  UNDERPAYMENT OR OVERPAYMENT.  IN THE EVENT OF ANY UNDERPAYMENT OR
OVERPAYMENT TO THE EMPLOYEE (DETERMINED AFTER THE APPLICATION OF SECTION 4.2),
THE AMOUNT OF SUCH UNDERPAYMENT OR OVERPAYMENT WILL BE, AS PROMPTLY AS
PRACTICABLE, PAID BY THE COMPANY TO THE EMPLOYEE OR REFUNDED BY THE EMPLOYEE TO
THE COMPANY, AS THE CASE MAY BE, WITH INTEREST AT THE APPLICABLE FEDERAL RATE
SPECIFIED IN SECTION 1274(D) OF THE CODE.


 


5.              TIMING OF PAYMENTS FOLLOWING TERMINATION.


 


5.1.  SUBJECT TO SECTION 5.2, AND NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE PAYMENTS AND BENEFITS DESCRIBED IN SECTIONS 2, 3 AND 4 ARE
CONDITIONED ON THE EMPLOYEE’S EXECUTION AND DELIVERY TO THE COMPANY, WITHIN 60
DAYS FOLLOWING CESSATION OF EMPLOYMENT, OF A RELEASE IN A MANNER CONSISTENT WITH
THE OLDER WORKERS BENEFIT PROTECTION ACT AND ANY SIMILAR STATE LAW THAT IS
APPLICABLE.  THE AMOUNTS DESCRIBED IN SECTIONS 2.2 OR 3 (AS APPLICABLE) WILL BE
PAID IN A LUMP SUM, ON THE EIGHTH DAY FOLLOWING THE EMPLOYEE’S EXECUTION AND
DELIVERY OF THE RELEASE, PROVIDED THE RELEASE HAS NOT BEEN REVOKED BY THE
EMPLOYEE.

 

7

--------------------------------------------------------------------------------


 


5.2.  TO THE EXTENT THE COMPLIANCE WITH REQUIREMENTS OF TREAS. REG.
§1.409A-3(I)(2) (OR ANY SUCCESSOR PROVISION) IS NECESSARY TO AVOID THE
APPLICATION OF AN ADDITIONAL TAX UNDER SECTION 409A OF THE CODE ON PAYMENTS DUE
TO THE EMPLOYEE UPON OR FOLLOWING SEPARATION FROM SERVICE, THEN NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT (OR ANY OTHERWISE APPLICABLE PLAN, POLICY,
AGREEMENT OR ARRANGEMENT), ANY SUCH PAYMENTS THAT ARE OTHERWISE DUE WITHIN SIX
MONTHS FOLLOWING THE EMPLOYEE’S SEPARATION FROM SERVICE WILL BE DEFERRED
(WITHOUT INTEREST) AND PAID TO THE EMPLOYEE IN A LUMP SUM IMMEDIATELY FOLLOWING
THAT SIX MONTH PERIOD.


 


6.              RESTRICTIVE COVENANTS.  AS CONSIDERATION FOR ALL OF THE PAYMENTS
TO BE MADE TO THE EMPLOYEE PURSUANT TO SECTIONS 2, 3, AND 4 OF THIS AGREEMENT,
THE EMPLOYEE AGREES TO BE BOUND BY THE RESTRICTIVE COVENANTS SET FORTH IN THIS
SECTION 6.  THE RESTRICTIVE COVENANTS WILL APPLY WITHOUT REGARD TO WHETHER ANY
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT IS INITIATED BY THE COMPANY OR THE
EMPLOYEE, AND WITHOUT REGARD TO THE REASON FOR THAT TERMINATION.


 


6.1.                            COVENANT NOT TO COMPETE.  THE EMPLOYEE COVENANTS
THAT, DURING THE RESTRICTED PERIOD, THE EMPLOYEE WILL NOT (EXCEPT IN HIS OR HER
CAPACITY AS AN EMPLOYEE OR DIRECTOR OF THE COMPANY OR WITH THE PRIOR CONSENT OF
THE COMPANY) DO ANY OF THE FOLLOWING, DIRECTLY OR INDIRECTLY, ANYWHERE IN THE
WORLD:


 


6.1.1.                  ENGAGE OR PARTICIPATE IN ANY BUSINESS COMPETITIVE WITH
THE BUSINESS;


 


6.1.2.                  BECOME INTERESTED (AS OWNER, STOCKHOLDER, LENDER,
PARTNER, CO-VENTURER, DIRECTOR, OFFICER, EMPLOYEE, AGENT OR CONSULTANT) IN ANY
PERSON, FIRM, CORPORATION, ASSOCIATION OR OTHER ENTITY ENGAGED IN ANY BUSINESS
COMPETITIVE WITH THE BUSINESS.  NOTWITHSTANDING THE FOREGOING, THE EMPLOYEE MAY
HOLD UP TO 4.9% OF THE OUTSTANDING SECURITIES OF ANY CLASS OF ANY
PUBLICLY-TRADED SECURITIES OF ANY COMPANY;


 


6.1.3.                  ENGAGE IN ANY BUSINESS, OR SOLICIT OR CALL ON ANY
CUSTOMER, SUPPLIER, LICENSOR, LICENSEE, CONTRACTOR, AGENT, REPRESENTATIVE,
ADVISOR, STRATEGIC PARTNER, DISTRIBUTOR OR OTHER PERSON WITH WHOM THE COMPANY
SHALL HAVE DEALT OR ANY PROSPECTIVE CUSTOMER, SUPPLIER, LICENSOR, LICENSEE,
CONTRACTOR, AGENT, REPRESENTATIVE, ADVISOR, STRATEGIC PARTNER, DISTRIBUTOR OR
OTHER PERSON THAT THE COMPANY SHALL HAVE IDENTIFIED AND SOLICITED AT ANY TIME
DURING THE EMPLOYEE’S EMPLOYMENT BY THE COMPANY FOR A PURPOSE COMPETITIVE WITH
THE BUSINESS;


 


6.1.4.                  INFLUENCE OR ATTEMPT TO INFLUENCE ANY EMPLOYEE,
CONSULTANT, CUSTOMER, SUPPLIER, LICENSOR, LICENSEE, CONTRACTOR, AGENT,
REPRESENTATIVE, ADVISOR, STRATEGIC PARTNER, DISTRIBUTOR OR OTHER PERSON TO
TERMINATE OR ADVERSELY MODIFY ANY WRITTEN OR ORAL AGREEMENT, ARRANGEMENT OR
COURSE OF DEALING WITH THE COMPANY; OR


 


6.1.5.                  SOLICIT FOR EMPLOYMENT OR EMPLOY OR RETAIN (OR ARRANGE
TO HAVE ANY OTHER PERSON OR ENTITY EMPLOY OR RETAIN) ANY PERSON WHO HAS BEEN
EMPLOYED OR RETAINED BY THE COMPANY WITHIN THE 12 MONTHS PRECEDING THE
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON.


 


6.2.  CONFIDENTIALITY.  THE EMPLOYEE RECOGNIZES AND ACKNOWLEDGES THAT THE
PROPRIETARY INFORMATION IS A VALUABLE, SPECIAL AND UNIQUE ASSET OF THE BUSINESS
OF THE COMPANY.  AS A RESULT, BOTH DURING THE EMPLOYEE’S EMPLOYMENT BY THE
COMPANY AND THEREAFTER, THE

 

8

--------------------------------------------------------------------------------


 


EMPLOYEE WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, FOR ANY
REASON EITHER DIRECTLY OR INDIRECTLY DIVULGE TO ANY THIRD-PARTY OR USE FOR HIS
OR HER OWN BENEFIT, OR FOR ANY PURPOSE OTHER THAN THE EXCLUSIVE BENEFIT OF THE
COMPANY, ANY PROPRIETARY INFORMATION, PROVIDED THAT THE EMPLOYEE MAY DURING HIS
OR HER EMPLOYMENT BY THE COMPANY DISCLOSE PROPRIETARY INFORMATION TO THIRD
PARTIES AS MAY BE NECESSARY OR APPROPRIATE TO THE EFFECTIVE AND EFFICIENT
DISCHARGE OF HIS OR HER DUTIES AS AN EMPLOYEE HEREUNDER (PROVIDED THAT THE THIRD
PARTY RECIPIENT HAS SIGNED THE COMPANY’S THEN-APPROVED CONFIDENTIALITY OR
SIMILAR AGREEMENT) OR AS SUCH DISCLOSURES MAY BE REQUIRED BY LAW.  IF THE
EMPLOYEE OR ANY OF HIS OR HER REPRESENTATIVES BECOMES LEGALLY COMPELLED TO
DISCLOSE ANY OF THE PROPRIETARY INFORMATION, THE EMPLOYEE WILL PROVIDE THE
COMPANY WITH PROMPT WRITTEN NOTICE SO THAT THE COMPANY MAY SEEK A PROTECTIVE
ORDER OR OTHER APPROPRIATE REMEDY.  THE NON-DISCLOSURE AND NON-USE OBLIGATIONS
WITH RESPECT TO PROPRIETARY INFORMATION SET FORTH IN THIS SECTION 6.2 SHALL NOT
APPLY TO ANY INFORMATION THAT IS IN OR BECOMES PART OF THE PUBLIC DOMAIN THROUGH
NO IMPROPER ACT ON THE PART OF THE EMPLOYEE.


 


6.3.  PROPERTY OF THE COMPANY.


 


6.3.1.                  PROPRIETARY INFORMATION. ALL RIGHT, TITLE AND INTEREST
IN AND TO PROPRIETARY INFORMATION WILL BE AND REMAIN THE SOLE AND EXCLUSIVE
PROPERTY OF THE COMPANY.  THE EMPLOYEE WILL NOT REMOVE FROM THE COMPANY’S
OFFICES OR PREMISES ANY DOCUMENTS, RECORDS, NOTEBOOKS, FILES, CORRESPONDENCE,
REPORTS, MEMORANDA OR SIMILAR MATERIALS OF OR CONTAINING PROPRIETARY
INFORMATION, OR OTHER MATERIALS OR PROPERTY OF ANY KIND BELONGING TO THE COMPANY
UNLESS NECESSARY OR APPROPRIATE IN THE PERFORMANCE OF HIS OR HER DUTIES TO THE
COMPANY.  IF THE EMPLOYEE REMOVES SUCH MATERIALS OR PROPERTY IN THE PERFORMANCE
OF HIS OR HER DUTIES, THE EMPLOYEE WILL RETURN SUCH MATERIALS OR PROPERTY TO
THEIR PROPER FILES OR PLACES OF SAFEKEEPING AS PROMPTLY AS POSSIBLE AFTER THE
REMOVAL HAS SERVED ITS SPECIFIC PURPOSE.  THE EMPLOYEE WILL NOT MAKE, RETAIN,
REMOVE AND/OR DISTRIBUTE ANY COPIES OF ANY SUCH MATERIALS OR PROPERTY, OR
DIVULGE TO ANY THIRD PERSON THE NATURE OF AND/OR CONTENTS OF SUCH MATERIALS OR
PROPERTY OR ANY OTHER ORAL OR WRITTEN INFORMATION TO WHICH HE OR SHE MAY HAVE
ACCESS OR BECOME FAMILIAR IN THE COURSE OF HIS OR HER EMPLOYMENT, EXCEPT TO THE
EXTENT NECESSARY IN THE PERFORMANCE OF HIS OR HER DUTIES.  UPON TERMINATION OF
THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, HE OR SHE WILL LEAVE WITH THE
COMPANY OR PROMPTLY RETURN TO THE COMPANY ALL ORIGINALS AND COPIES OF SUCH
MATERIALS OR PROPERTY THEN IN HIS OR HER POSSESSION.


 


6.3.2.                  INTELLECTUAL PROPERTY.  THE EMPLOYEE AGREES THAT ALL THE
INTELLECTUAL PROPERTY WILL BE CONSIDERED “WORKS MADE FOR HIRE” AS THAT TERM IS
DEFINED IN SECTION 101 OF THE COPYRIGHT ACT (17 U.S.C. § 101) AND THAT ALL
RIGHT, TITLE AND INTEREST IN SUCH INTELLECTUAL PROPERTY WILL BE THE SOLE AND
EXCLUSIVE PROPERTY OF THE COMPANY.  TO THE EXTENT THAT ANY OF THE INTELLECTUAL
PROPERTY MAY NOT BY LAW BE CONSIDERED A WORK MADE FOR HIRE, OR TO THE EXTENT
THAT, NOTWITHSTANDING THE FOREGOING, THE EMPLOYEE RETAINS ANY INTEREST IN THE
INTELLECTUAL PROPERTY, THE EMPLOYEE HEREBY IRREVOCABLY ASSIGNS AND TRANSFERS TO
THE COMPANY ANY AND ALL RIGHT, TITLE, OR INTEREST THAT THE EMPLOYEE MAY NOW OR
IN THE FUTURE HAVE IN THE INTELLECTUAL PROPERTY UNDER PATENT, COPYRIGHT, TRADE
SECRET, TRADEMARK OR OTHER LAW, IN PERPETUITY OR FOR THE LONGEST PERIOD
OTHERWISE PERMITTED BY LAW, WITHOUT THE NECESSITY OF FURTHER CONSIDERATION.  THE
COMPANY WILL BE ENTITLED TO OBTAIN AND HOLD IN ITS OWN NAME ALL COPYRIGHTS,
PATENTS, TRADE SECRETS, TRADEMARKS AND OTHER SIMILAR REGISTRATIONS WITH RESPECT
TO SUCH INTELLECTUAL PROPERTY.  THE EMPLOYEE FURTHER AGREES TO EXECUTE ANY AND
ALL DOCUMENTS AND PROVIDE ANY FURTHER COOPERATION OR ASSISTANCE REASONABLY
REQUIRED BY THE COMPANY TO PERFECT, MAINTAIN OR OTHERWISE PROTECT ITS RIGHTS IN
THE

 

9

--------------------------------------------------------------------------------


 


INTELLECTUAL PROPERTY.  IF THE COMPANY IS UNABLE AFTER REASONABLE EFFORTS TO
SECURE THE EMPLOYEE’S SIGNATURE, COOPERATION OR ASSISTANCE IN ACCORDANCE WITH
THE PRECEDING SENTENCE, WHETHER BECAUSE OF THE EMPLOYEE’S INCAPACITY OR ANY
OTHER REASON WHATSOEVER, THE EMPLOYEE HEREBY DESIGNATES AND APPOINTS THE COMPANY
OR ITS DESIGNEE AS THE EMPLOYEE’S AGENT AND ATTORNEY-IN-FACT, TO ACT ON HIS OR
HER BEHALF, TO EXECUTE AND FILE DOCUMENTS AND TO DO ALL OTHER LAWFULLY PERMITTED
ACTS NECESSARY OR DESIRABLE TO PERFECT, MAINTAIN OR OTHERWISE PROTECT THE
COMPANY’S RIGHTS IN THE INTELLECTUAL PROPERTY.  THE EMPLOYEE ACKNOWLEDGES AND
AGREES THAT SUCH APPOINTMENT IS COUPLED WITH AN INTEREST AND IS THEREFORE
IRREVOCABLE.


 


6.4.  ACKNOWLEDGMENTS.  THE EMPLOYEE ACKNOWLEDGES THAT THE RESTRICTIVE COVENANTS
ARE REASONABLE AND NECESSARY TO PROTECT THE LEGITIMATE INTERESTS OF THE COMPANY
AND ITS AFFILIATES AND THAT THE DURATION AND GEOGRAPHIC SCOPE OF THE RESTRICTIVE
COVENANTS ARE REASONABLE GIVEN THE NATURE OF THIS AGREEMENT AND THE POSITION THE
EMPLOYEE HOLDS WITHIN THE COMPANY.  THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE
RESTRICTIVE COVENANTS ARE INCLUDED HEREIN IN ORDER TO INDUCE THE COMPANY TO
ENTER INTO THIS AGREEMENT AND THAT THE COMPANY WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT IN THE ABSENCE OF THE RESTRICTIVE COVENANTS.


 


6.5.  REMEDIES AND ENFORCEMENT UPON BREACH.


 


6.5.1.                  SPECIFIC ENFORCEMENT. THE EMPLOYEE ACKNOWLEDGES THAT ANY
BREACH BY HIM OR HER, WILLFULLY OR OTHERWISE, OF THE RESTRICTIVE COVENANTS WILL
CAUSE CONTINUING AND IRREPARABLE INJURY TO THE COMPANY FOR WHICH MONETARY
DAMAGES WOULD NOT BE AN ADEQUATE REMEDY.  THE EMPLOYEE SHALL NOT, IN ANY ACTION
OR PROCEEDING TO ENFORCE ANY OF THE PROVISIONS OF THIS AGREEMENT, ASSERT THE
CLAIM OR DEFENSE THAT SUCH AN ADEQUATE REMEDY AT LAW EXISTS.  IN THE EVENT OF
ANY SUCH BREACH BY THE EMPLOYEE, THE COMPANY SHALL HAVE THE RIGHT TO ENFORCE THE
RESTRICTIVE COVENANTS BY SEEKING INJUNCTIVE OR OTHER RELIEF IN ANY COURT,
WITHOUT ANY REQUIREMENT THAT A BOND OR OTHER SECURITY BE POSTED, AND THIS
AGREEMENT SHALL NOT IN ANY WAY LIMIT REMEDIES OF LAW OR IN EQUITY OTHERWISE
AVAILABLE TO THE COMPANY.


 


6.5.2.                  JUDICIAL MODIFICATION.  IF ANY COURT DETERMINES THAT ANY
OF THE RESTRICTIVE COVENANTS, OR ANY PART THEREOF, IS UNENFORCEABLE BECAUSE OF
THE DURATION OR GEOGRAPHICAL SCOPE OF SUCH PROVISION, SUCH COURT SHALL HAVE THE
POWER TO MODIFY SUCH PROVISION AND, IN ITS MODIFIED FORM, SUCH PROVISION SHALL
THEN BE ENFORCEABLE.


 


6.5.3.                  ACCOUNTING.  IF THE EMPLOYEE BREACHES ANY OF THE
RESTRICTIVE COVENANTS, THE COMPANY WILL HAVE THE RIGHT AND REMEDY TO REQUIRE THE
EMPLOYEE TO ACCOUNT FOR AND PAY OVER TO THE COMPANY ALL COMPENSATION, PROFITS,
MONIES, ACCRUALS, INCREMENTS OR OTHER BENEFITS DERIVED OR RECEIVED BY THE
EMPLOYEE AS THE RESULT OF SUCH BREACH.  THIS RIGHT AND REMEDY WILL BE IN
ADDITION TO, AND NOT IN LIEU OF, ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO THE
COMPANY UNDER LAW OR IN EQUITY.


 


6.5.4.                  ENFORCEABILITY.  IF ANY COURT HOLDS THE RESTRICTIVE
COVENANTS UNENFORCEABLE BY REASON OF THEIR BREADTH OR SCOPE OR OTHERWISE, IT IS
THE INTENTION OF THE PARTIES HERETO THAT SUCH DETERMINATION NOT BAR OR IN ANY
WAY AFFECT THE RIGHT OF THE COMPANY TO THE RELIEF PROVIDED ABOVE IN THE COURTS
OF ANY OTHER JURISDICTION WITHIN THE GEOGRAPHIC SCOPE OF SUCH RESTRICTIVE
COVENANTS.

 

10

--------------------------------------------------------------------------------


 


6.5.5.                  DISCLOSURE OF RESTRICTIVE COVENANTS.  THE EMPLOYEE
AGREES TO DISCLOSE THE EXISTENCE AND TERMS OF THE RESTRICTIVE COVENANTS TO ANY
EMPLOYER THAT THE EMPLOYEE MAY WORK FOR DURING THE RESTRICTED PERIOD.


 


6.5.6.                  EXTENSION OF RESTRICTED PERIOD.  IF THE EMPLOYEE
BREACHES SECTION 6.1 IN ANY RESPECT, THE RESTRICTIONS CONTAINED IN THAT SECTION
WILL BE EXTENDED FOR A PERIOD EQUAL TO THE PERIOD THAT THE EMPLOYEE WAS IN
BREACH.


 


7.              MISCELLANEOUS.


 


7.1.  NO LIABILITY OF OFFICERS AND DIRECTORS FOR SEVERANCE UPON INSOLVENCY. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE AGREEMENT AND INTENDING TO BE BOUND
BY THIS PROVISION, THE EMPLOYEE HEREBY (A) WAIVES ANY RIGHT TO CLAIM PAYMENT OF
AMOUNTS OWED TO HIM OR HER, NOW OR IN THE FUTURE, PURSUANT TO THIS AGREEMENT
FROM DIRECTORS OR OFFICERS OF THE COMPANY IF THE COMPANY BECOMES INSOLVENT, AND
(B) FULLY AND FOREVER RELEASES AND DISCHARGES THE COMPANY’S OFFICERS AND
DIRECTORS FROM ANY AND ALL CLAIMS, DEMANDS, LIENS, ACTIONS, SUITS, CAUSES OF
ACTION OR JUDGMENTS ARISING OUT OF ANY PRESENT OR FUTURE CLAIM FOR SUCH AMOUNTS.


 


7.2.  SUCCESSORS AND ASSIGNS. THE COMPANY MAY ASSIGN THIS AGREEMENT TO ANY
SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF ITS ASSETS AND BUSINESS BY MEANS OF
LIQUIDATION, DISSOLUTION, MERGER, CONSOLIDATION, TRANSFER OF ASSETS, OR
OTHERWISE.  THE RIGHTS OF THE EMPLOYEE HEREUNDER ARE PERSONAL TO THE EMPLOYEE
AND MAY NOT BE ASSIGNED BY HIM.


 


7.3.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAWS.


 


7.4.  ENFORCEMENT.  ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT WILL BE INSTITUTED IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF PENNSYLVANIA, OR IF THAT COURT DOES NOT HAVE OR WILL NOT ACCEPT
JURISDICTION, IN ANY COURT OF GENERAL JURISDICTION IN THE COMMONWEALTH OF
PENNSYLVANIA, AND THE EMPLOYEE AND THE COMPANY HEREBY CONSENT TO THE PERSONAL
AND EXCLUSIVE JURISDICTION OF SUCH COURTS AND HEREBY WAIVE ANY OBJECTIONS THAT
THEY MAY HAVE TO PERSONAL JURISDICTION, THE LAYING OF VENUE OF ANY SUCH
PROCEEDING AND ANY CLAIM OR DEFENSE OF INCONVENIENT FORUM.


 


7.5.  WAIVERS; SEPARABILITY.  THE WAIVER BY EITHER PARTY HERETO OF ANY RIGHT
HEREUNDER OR ANY FAILURE TO PERFORM OR BREACH BY THE OTHER PARTY HERETO SHALL
NOT BE DEEMED A WAIVER OF ANY OTHER RIGHT HEREUNDER OR ANY OTHER FAILURE OR
BREACH BY THE OTHER PARTY HERETO, WHETHER OF THE SAME OR A SIMILAR NATURE OR
OTHERWISE.  NO WAIVER SHALL BE DEEMED TO HAVE OCCURRED UNLESS SET FORTH IN A
WRITING EXECUTED BY OR ON BEHALF OF THE WAIVING PARTY.  NO SUCH WRITTEN WAIVER
SHALL BE DEEMED A CONTINUING WAIVER UNLESS SPECIFICALLY STATED THEREIN, AND EACH
SUCH WAIVER SHALL OPERATE ONLY AS TO THE SPECIFIC TERM OR CONDITION WAIVED.  IF
ANY PROVISION OF THIS AGREEMENT SHALL BE DECLARED TO BE INVALID OR
UNENFORCEABLE, IN WHOLE OR IN PART, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE REMAINING PROVISIONS HEREOF WHICH SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


7.6.  NOTICES.  ALL NOTICES AND COMMUNICATIONS THAT ARE REQUIRED OR PERMITTED TO
BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN WHEN DELIVERED

 

11

--------------------------------------------------------------------------------


 


PERSONALLY OR UPON MAILING BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, AS FOLLOWS:


 

If to the Company, to:

 

Neose Technologies, Inc.
102 Rock Road
Horsham PA 19044
Attn: General Counsel
Fax: 215-315-9100

 

With a copy to:

 

Pepper Hamilton LLP
3000 Two Logan Square
18th & Arch Streets
Philadelphia, PA 19103
Attn: Barry M. Abelson, Esquire
Fax: 215-981-4750

 

If to Employee, to:

 

 

or to such other address as may be specified in a notice given by one party to
the other party hereunder.

 


7.7.  ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT AND THE ATTACHED EXHIBIT
CONTAIN THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES RELATING TO THE
PROVISION OF SEVERANCE BENEFITS UPON TERMINATION, AND MERGES AND SUPERSEDES ALL
PRIOR AND CONTEMPORANEOUS DISCUSSIONS, AGREEMENTS AND UNDERSTANDINGS OF EVERY
NATURE RELATING TO THAT SUBJECT, INCLUDING WITHOUT LIMITATION THE RETENTION
AGREEMENT DATED                     , THE NONCOMPETITION AND CONFIDENTIALITY
AGREEMENT DATED                   , AND THE ORIGINAL AGREEMENT BETWEEN THE
EMPLOYEE AND COMPANY.  THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED, EXCEPT BY
AN AGREEMENT IN WRITING SIGNED BY EACH OF THE PARTIES HERETO.


 


7.8.  WITHHOLDING.  THE COMPANY WILL WITHHOLD FROM ANY PAYMENTS DUE TO EMPLOYEE
HEREUNDER, ALL TAXES, FICA OR OTHER AMOUNTS REQUIRED TO BE WITHHELD PURSUANT TO
ANY APPLICABLE LAW.


 


7.9.  HEADINGS DESCRIPTIVE.  THE HEADINGS OF SECTIONS AND PARAGRAPHS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE
MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


7.10.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS,
EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

 

NEOSE TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

George J. Vergis, Ph.D.

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Employee

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Release and Non-Disparagement Agreement

 

THIS RELEASE AND NON-DISPARAGEMENT AGREEMENT (this “Release”) is made as of the
       day of               ,            by and between
                                         (the “Employee”) and NEOSE
TECHNOLOGIES, INC. (the “Company”).

 

WHEREAS, the Employee’s employment as an executive of the Company has
terminated; and

 

WHEREAS, pursuant to Section[s] [2] [3] [and 4] of the Change of Control
Agreement by and between the Company and the Employee dated as of April 30, 2007
(the “Change of Control Agreement”), the Company has agreed to pay the Employee
certain amounts and to provide him or her with certain rights and benefits,
subject to the execution of this Release.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

SECTION 1.                            Consideration.  The Employee acknowledges
that: (a) the payments, rights and benefits set forth in Section[s] [2] [3] [and
4] of the Change of Control Agreement constitute full settlement of all of his
or her rights under the Change of Control Agreement,  (b) he or she has no
entitlement under any other severance or similar arrangement maintained by the
Company, and (c) except as otherwise provided specifically in this Release, the
Company does not and will not have any other liability or obligation to the
Employee.  The Employee further acknowledges that, in the absence of his or her
execution of this Release, the payments and benefits specified in Section[s] [2]
[3] [and 4] of the Change of Control Agreement would not otherwise be due to the
Employee.

 

SECTION 2.                            Release and Covenant Not to Sue.  The
Employee hereby fully and forever releases and discharges the Company and its
parents, affiliates and subsidiaries, including all predecessors and successors,
assigns, officers, directors, trustees, employees, agents and attorneys, past
and present, from any and all claims, demands, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, controversies, debts,
costs, expenses, damages, judgments, orders and liabilities, of whatever kind or
nature, direct or indirect, in law, equity or otherwise, whether known or
unknown, arising through the date of this Release, out of his or her employment
by the Company or the termination thereof, including, but not limited to, any
claims for relief or causes of action under the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., or any other federal, state or local statute,
ordinance or regulation regarding discrimination in employment and any claims,
demands or actions based upon alleged wrongful or retaliatory discharge or
breach of contract under any state or federal law.  The Employee expressly
represents that he or she has not filed a lawsuit or initiated any other
administrative proceeding against the Company (including for purposes of this
Section 2, its parents, affiliates and subsidiaries), and that he or she has not
assigned any claim against the Company (or its parents, affiliates and
subsidiaries) to any other person or entity.  The Employee further promises not
to initiate a lawsuit or to bring any other claim against the Company (or its
parents, affiliates and subsidiaries) arising out of or in any way related to
his or her employment by the Company or the termination of that employment.  The
forgoing will not be deemed to release the Company from (a) claims solely to
enforce this Release, (b) claims solely to enforce Section[s] [2] [3] [and 4] of
the Change of Control Agreement, (c) claims for indemnification under the
Company’s By-Laws, under any indemnification agreement between the Company and
the Employee or under any similar agreement or (d) claims solely to enforce the
terms of any equity incentive award agreement

 

14

--------------------------------------------------------------------------------


 

between the Employee and the Company.  This Release will not prevent the
Employee from filing a charge with the Equal Employment Opportunity Commission
(or similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that any claims by the Employee for personal relief in connection with
such a charge or investigation (such as reinstatement or monetary damages) would
be barred.

 

SECTION 3.                            Restrictive Covenants.  The Employee
acknowledges that the terms of Section 6 of the Change in Control Agreement will
survive the termination of his or her employment.  The Employee affirms that the
restrictions contained in Section 6 of the Change in Control Agreement are
reasonable and necessary to protect the legitimate interests of the Company,
that he or she received adequate consideration in exchange for agreeing to those
restrictions and that he or she will abide by those restrictions.

 

SECTION 4.                            Non-Disparagement.  The Company (meaning,
solely for this purpose, Company’s directors and executive officers and other
individuals authorized to make official communications on Company’s behalf) will
not disparage the Employee or the Employee’s performance or otherwise take any
action which could reasonably be expected to adversely affect the Employee’s
personal or professional reputation.  Similarly, the Employee will not disparage
Company or any of its directors, officers, agents or employees or otherwise take
any action which could reasonably be expected to adversely affect the reputation
of the Company or the personal or professional reputation of any of the
Company’s directors, officers, agents or employees.

 

SECTION 5.                            Cooperation.  The Employee further agrees
that, subject to reimbursement of his or her reasonable expenses, he or she will
cooperate fully with the Company and its counsel with respect to any matter
(including litigation, investigations, or governmental proceedings) which
relates to matters with which the Employee was involved during his or her
employment with Company.  The Employee shall render such cooperation in a timely
manner on reasonable notice from the Company.

 

SECTION 6.                            Rescission Right.  The Employee expressly
acknowledges and recites that (a) he or she has read and understands this
Release in its entirety, (b) he or she has entered into this Release knowingly
and voluntarily, without any duress or coercion; (c) he or she has been advised
orally and is hereby advised in writing to consult with an attorney with respect
to this Release before signing it; (d) he or she was provided 21 calendar days
after receipt of the Release to consider its terms before signing it (or such
longer period as is required for this Release to be effective under the Age
Discrimination in Employment Act or any similar state law); and (e) he or she is
provided seven (7) calendar days from the date of signing to terminate and
revoke this Release (or such longer period required by applicable state law), in
which case this Release shall be unenforceable, null and void.  The Employee may
revoke this Release during those seven (7) days (or such longer period required
by applicable state law) by providing written notice of revocation to the
Company.

 

SECTION 7.                            Challenge.  If the Employee violates or
challenges the enforceability of any provisions of the Noncompetition Agreement
or this Release, no further payments, rights or benefits under Section[s] [2]
[3] [and 4] of the Change of Control Agreement will be due to the Employee.

 

SECTION 8.                            Miscellaneous.

 

8.1.                            No Admission of Liability.  This Release is not
to be construed as an admission of any violation of any federal, state or local
statute, ordinance or regulation or of any duty owed by

 

15

--------------------------------------------------------------------------------


 

the Company to the Employee.  There have been no such violations, and the
Company specifically denies any such violations.

 

8.2.                            No Reinstatement.  The Employee agrees that he
or she will not apply for reinstatement with the Company or seek in any way to
be reinstated, re-employed or hired by the Company in the future.

 

8.3.                            Successors and Assigns.  This Release shall
inure to the benefit of and be binding upon the Company and the Employee and
their respective successors, executors, administrators and heirs.  The Employee
may make any assignment of this Release or any interest herein, by operation of
law or otherwise.  The Company may assign this Release to any successor to all
or substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

 

8.4.                            Severability.  Whenever possible, each provision
of this Release will be interpreted in such manner as to be effective and valid
under applicable law.  However, if any provision of this Release is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision, and this Release will be
reformed, construed and enforced as though the invalid, illegal or unenforceable
provision had never been herein contained.

 

8.5.                            Entire Agreement; Amendments.  Except as
otherwise provided herein, this Release contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof.  This
Release may not be changed or modified, except by an Agreement in writing signed
by each of the parties hereto.

 

8.6.                            Governing Law.  This Release shall be governed
by, and enforced in accordance with, the laws of the Commonwealth of
Pennsylvania without regard to the application of the principles of conflicts of
laws.

 

8.7.                            Counterparts and Facsimiles.  This Release may
be executed, including execution by facsimile signature, in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Employee has executed this Release, in each
case as of the date first above written.

 

NEOSE TECHNOLOGIES, INC.

 

By:

Name & Title:

 

 

 

EMPLOYEE

 

 

 

 

 

16

--------------------------------------------------------------------------------